DOCUMENTS UNDERCase 4:18-mj-71386-MAG Document
                 SEAL                                             13 Filed 10/15/18
                                                                       TOTAL           Page 11 of
                                                                              TIME (m ins):       1 41 mins.
                                                                                               hour
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  Susan Imbriani                                     9:53-11:21; 12:31-12:44
MAGISTRATE JUDGE                DATE                                              NEW CASE         CASE NUMBER
Kandis A. Westmore                       October 15, 2018                                         18-71386-MAG
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Cole Evan White                                    Y        P      David Cohen                              APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT            COUNSEL APPT'D
Philip Kearney                                                                   SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             Betty Kim                              APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING            IA REV PROB. or              OTHER
                                                                                 or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA             PROB. REVOC.                 ATTY APPT
    1 hour 41 mins.             waived                                                                        HEARING
                                                    INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED            TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY        SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND            $                                                 SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED      DETENTION HEARING                REMANDED
      FOR             SERVICES                                                AND FORMAL FINDINGS              TO CUSTODY
      DETENTION       REPORT                                                  W AIVED
ORDER REMOVED TO THE DISTRICT OF Western Virginia
                                                           PLEA
    CONSENT                     NOT GUILTY                GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
                                 HEARING                  HEARING                CONSENT                    TRIAL SET

AT:                              SUBMIT FINAN.             PRELIMINARY           CHANGE OF                  67$786
                                 AFFIDAVIT                 HEARING               PLEA
                                                           BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                 $55$,*1MENT           MOTIONS                    JUDGMENT &
                                 HEARING                                                                    SENTENCING

       TIME W AIVED              TIME EXCLUDABLE           IDENTITY /            PRETRIAL                   PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL               CONFERENCE                 HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
Both sides proffer re: detention. Defendant ordered detained.
cc: KAW

                                                                                      DOCUMENT NUMBER:
